Justice HEARN.
Respectfully, I dissent. Because I believe Dykes’ status as a sex offender does not diminish her entitlement to certain fundamental rights, I would hold section 23-3-540(0 is unconstitutional because it is not narrowly tailored. I express no opinion on the constitutionality of section 23-3-540(H) because that subsection was never challenged and is thus not before us.10 Dykes’ argument is, and always has been, that subsection (C) of 23-3-540 — the provision requiring lifetime satellite monitoring for persons who violate a term of probation and were convicted of committing criminal sexual conduct vñth a minor in the first degree or committing or attempting a lewd act upon a child under sixteen — violates her substantive due process rights by imposing monitoring without any showing of her likelihood to reoffend. By invalidating a statutory provision not challenged, the majority ignores those settled princi*512pies of error preservation and appellate jurisprudence, and awards Dykes a consolation prize she has never requested and arguably has no standing to accept.
Proceeding to the question presented, I agree with Dykes that subsection (C) of 23-3-540 unconstitutionally infringes on her right to substantive due process. The Fourteenth Amendment to the United States Constitution’s command that “[n]o state shall ... deprive any person of life, liberty, or property without due process of law,” U.S. Const, amend. XIV, § 1, guarantees more than just fair process; it “cover[s] a substantive sphere as well, ‘barring certain government actions regardless of the fairness of the procedures used to implement them,’ ” County of Sacramento v. Lewis, 523 U.S. 833, 840, 118 S.Ct. 1708, 140 L.Ed.2d 1043 (1998) (quoting Daniels v. Williams, 474 U.S. 327, 331, 106 S.Ct. 662, 88 L.Ed.2d 662 (1986)). The core of the Due Process Clause, therefore, is the protection against arbitrary governmental action. Id. at 845, 118 S.Ct. 1708.
However, one does not have a right to be free from government action merely because a law is arbitrary or unreasonable. See Moore v. City of E. Cleveland, 431 U.S. 494, 544, 97 S.Ct. 1932, 52 L.Ed.2d 531 (1977) (White, J., dissenting.). Rather, “the substantive component of the due process clause only protects from arbitrary government action that infringes a specific liberty interest.” Hawkins v. Freeman, 195 F.3d 732, 749 (4th Cir.1999) (en banc). Substantive due process in particular protects against the arbitrary infringement of “fundamental rights that are so ‘implicit in the concept of ordered liberty’ that ‘neither liberty nor justice would exist if they were sacrificed.’ ” Doe v. Moore, 410 F.3d 1337, 1342-43 (11th Cir.2005) (quoting Palko v. Connecticut, 302 U.S. 319, 325-26, 58 S.Ct. 149, 82 L.Ed. 288 (1937), overruled on other grounds by Benton v. Maryland, 395 U.S. 784, 89 S.Ct. 2056, 23 L.Ed.2d 707 (1969)). If the interest infringed upon is a fundamental right, the statute must be “narrowly tailored to serve a compelling state interest.” Reno v. Flores, 507 U.S. 292, 302, 113 S.Ct. 1439, 123 L.Ed.2d 1 (1993); In re Treatment & Care of Luckabaugh, 351 S.C. 122, 140, 568 S.E.2d 338, 347 (2002). If the right is not fundamental, the statute is only subject to rational basis review. Luckabaugh, 351 S.C. at 140, 568 S.E.2d at 347. Accordingly, the initial inquiry is *513whether the alleged right impacted by the statute is fundamental.
As a threshold matter, I acknowledge the Court must tread carefully in this arena. Over the years, the United States Supreme Court has acknowledged the “liberty” protected by the Due Process Clause extends beyond the specific freedoms contained in the Bill of Rights. Washington v. Glucksberg, 521 U.S. 702, 720, 117 S.Ct. 2258, 138 L.Ed.2d 772 (1997) (noting that the Supreme Court has found the right to marry, have children, direct the education of one’s children, marital privacy, use contraception, retain bodily integrity, and receive an abortion are all protected). The Supreme Court, however, “has always been reluctant to expand the concept of substantive due process because guideposts for responsible decision-making in this uncharted area are scarce and open-ended.” Collins v. City of Harker Heights, 503 U.S. 115, 125, 112 S.Ct. 1061, 117 L.Ed.2d 261 (1992). Furthermore, when a court recognizes a right as fundamental under the umbrella of substantive due process, it effectively removes the matter from the democratic process. Glucksberg, 521 U.S. at 720, 117 S.Ct. 2258. We must therefore “exercise the utmost care whenever we are asked to break new ground in this field, lest the liberty protected by the Due Process Clause be subtly transformed into the policy preferences of the Members of this Court.” Id. (internal citations and quotations omitted). Hence, the Due Process Clause only “protects those fundamental rights and liberties which are, objectively, deeply rooted in this Nation’s history and tradition, and implicit in the concept of ordered liberty, such that neither liberty nor justice would exist if they were sacrificed.” See id. at 720-21, 117 S.Ct. 2258 (internal citations and quotations omitted).
In articulating the precise right that section 23-3-540(0 infringes, Dykes frames it as the right “to be let alone.” However, in determining whether the right at stake is fundamental, we must first make “a ‘careful description’ of the asserted liberty right or interest [to] avoid[ ] overgeneralization in the historical inquiry.” Hawkins, 195 F.3d at 747. I profoundly disagree with the majority’s characterization of the right at issue as the right of “a convicted sex offender” to be “let alone.” Formulating the right by couching it in terms of a specific class of persons fails to appreciate the extent of the *514right at stake and instead focuses on the State’s asserted justification for infringing upon that right. The Constitution does not recognize separate rights for different classes of citizens and instead guarantees rights to all American citizens. Furthermore, determining whether a law violates an individual’s substantive due process rights is a two-pronged analysis that first requires a determination as to whether a fundamental right has been implicated, and if so, whether the State has a compelling interest to justify the infringement. Injecting the State’s interest — here, Dykes’ status as a convicted sex offender — into the articulation of the right at stake conflates the analysis and dooms from the outset any possibility of finding the alleged right fundamental. While a person’s status as a sex offender may affect whether the State can infringe upon her fundamental rights in certain ways, that factor should be considered in the second part of the analysis. Therefore, when viewed in light of the facts of this case and the authorities relied upon by Dykes, I believe the narrow right on which she relies is the right to be free from the permanent, continuous tracking of her movements.
Although Dykes has overstated the exact right on which she relies, traditional notions of liberty and the right to be let alone are instructive for they provide the context within which the Court must analyze Dykes’ specific right. Sir William Blackstone, in his landmark Commentaries on the Laws of England, noted the government’s right to restrict an individual’s free will is not immutable and any greater restriction than necessary threatens liberty in general:
[W]e may collect that the law, which restrains a man from doing mischief to his fellow citizens, though it diminishes the natural, increases the civil liberty of mankind: but every wanton and causeless restraint on the will of the subject, whether practiced by a monarch, a nobility, or a popular assembly, is a degree of tyranny.
1 William Blackstone, Commentaries *121-22. Blackstone’s commentary reflects our substantive due process milieu, where the core rights of freedom and liberty can only be limited when sufficiently necessary to advance the public good.
Furthermore, various members of the Supreme Court have voiced their views that the government has an acutely con*515strained power to infringe on one’s liberty. Louis Brandéis, before he was appointed to the Supreme Court, wrote,
[T]here came a recognition of man’s spiritual nature, of his feelings and his intellect. Gradually the scope of these legal rights broadened; and now the right to life has come to mean the right to enjoy life, — the right to be let alone; the right to liberty secures the exercise of extensive civil privileges ....
Samuel D. Warren & Louis D. Brandéis, The Right to Privacy, 4 Harv. L.Rev. 193,193 (1890). After joining the Supreme Court, Justice Brandéis noted the Founding Fathers
recognized the significance of man’s spiritual nature, of his feelings and of his intellect. They knew that only a part of the pain, pleasure and satisfactions of life are to be found in material things. They sought to protect Americans in their beliefs, their thoughts, their emotions and their sensations. They conferred, as against the government, the right to be let alone — the most comprehensive of rights and the right most valued by civilized men.
Olmstead v. United States, 277 U.S. 438, 478, 48 S.Ct. 564, 72 L.Ed. 944 (1928) (Brandeis, J., dissenting), overruled in part by Berger v. New York, 388 U.S. 41, 87 S.Ct. 1873, 18 L.Ed.2d 1040 (1967) and Katz v. United States, 389 U.S. 347, 88 S.Ct. 507, 19 L.Ed.2d 576 (1967). Additionally, in an oft-quoted dissent in Poe v. Ullman, 367 U.S. 497, 81 S.Ct. 1752, 6 L.Ed.2d 989 (1961), Justice Harlan wrote,
[T]he full scope of the liberty guaranteed by the Due Process Clause cannot be found in or limited by the precise terms of the specific guarantees elsewhere provided in the Constitution. This ‘liberty’ is not a series of isolated points pricked out in terms of the taking of property; the freedom of speech, press, and religion; the right to keep and bear arms; the freedom from unreasonable searches and seizures; and so on. It is a rational continuum which, broadly speaking, includes a freedom from all substantial arbitrary impositions and purposeless restraints.
Id. at 543, 81 S.Ct. 1752 (Harlan, J., dissenting).11 As the Supreme Court later noted, these words “eloquently” describe *516our role in the substantive due process inquiry. Moore, 431 U.S. at 501, 97 S.Ct. 1932.
In Glucksberg, however, the Supreme Court admonished overreliance on these expansive concepts of freedom in the due process analysis. Although the Supreme Court has, in the past, relied on Justice Harlan’s dissent in Poe in its fundamental rights analysis, at no point has the Court jettisoned its “established approach” of searching for concrete examples of the claimed right in the Court’s jurisprudence. Glucksberg, 521 U.S. at 721-22 & n. 17, 117 S.Ct. 2258. While satellite monitoring itself may not have an analogous precursor in the Court’s jurisprudence, in the absence of a history to rely on in similar circumstances, the Court has resorted to examining more traditional notions of liberty. Cf. Griswold, 381 U.S. at 482-86, 85 S.Ct. 1678 (detailing general concepts of privacy under the Constitution and concluding that proscribing the use of contraception “is repulsive to the notions of privacy surrounding the marriage relationship”). In my opinion, the right at stake — preventing a government’s ubiquitous eye from following an individual’s every movement throughout her life — rests easily within our established conception of liberty. As Justice Kennedy has noted,
Liberty protects the person from unwarranted government intrusions into a dwelling or other private places. In our tradition the State is not omnipresent in the home. And there are other spheres of our lives and existence, outside the home, where the State should not be a dominant presence. Freedom extends beyond spatial bounds.
Lawrence v. Texas, 539 U.S. 558, 562, 123 S.Ct. 2472, 156 L.Ed.2d 508 (2003). A basic tenet of liberty is that there are places and aspects of our lives in which the State may not invade without clear justification.
Recognizing the growing threat of technological advances on individual liberty, Justice Douglas warned almost fifty years ago that “[t]he dangers posed by wiretapping and electronic surveillance strike at the very heart of the democratic philosophy.” Osborn v. United States, 385 U.S. 323, 352, 87 S.Ct. 429, 17 L.Ed.2d 394 (1966) (Douglas, J., dissenting). Even then, the scope of the government’s ability to enter an individual’s private life was troubling, and it has only increased with the advent of GPS monitoring. I therefore believe an exami*517nation of the general impact of the satellite monitoring scheme is helpful in understanding how the articulated right is here infringed and the extent to which Dykes’ liberty is impacted. Recently, the Supreme Court had the opportunity to consider a similar issue in United States v. Jones, - U.S. -, 132 S.Ct. 945, 181 L.Ed.2d 911 (2012), albeit in a different context. At issue in Jones was whether the government’s surreptitious placement of a GPS tracking device on Jones’s car without a warrant was an unreasonable search in violation of the Fourth Amendment to the United States Constitution. Id. at 947. The majority held it was because the attachment of the monitor to the car was a physical trespass on personal property for the purpose of obtaining information. Id. at 949.
In his concurring opinion, Justice Alito tackled the thornier question of whether this satellite monitoring violated an individual’s reasonable expectation of privacy. Justice Alito observed that recent technological advancements have placed vast swaths of information in the public realm, a development which “will continue to shape the average person’s expectations about the privacy of his or her daily movements.”12 Id. at 963 (Alito, J., concurring). With that in mind, he concluded monitoring one’s movements on a public street for a relatively short period of time would not violate an individual’s reasonable expectations of privacy. Id. at 964 (citing United States v. Knotts, 460 U.S. 276, 281-82, 103 S.Ct. 1081, 75 L.Ed.2d 55 (1983)). When that monitoring becomes long-term, however, the nature of the invasion changes:
But the use of longer term GPS monitoring in investigations of most offenses impinges on expectations of privacy. For such offenses, society’s expectation has been that law enforcement agents and others would not — and indeed, in the main, simply could not — secretly monitor and catalogue every single movement of an individual’s car for a very long period.
*518Id. Applying this principle to the four-week monitoring at issue in Jones, Justice Alito concluded, “We need not identify with precision the point at which the tracking of th[e] vehicle became a search, for the line was surely crossed before the 4-week mark.” Id.
Justice Sotomayor similarly noted we live in an age so inundated with technology that we may unwittingly “reveal a great deal of information about [our]selves to third parties in the course of carrying out mundane tasks.” Id. at 957 (Soto-mayor, J., concurring). In that vein, she agreed with Justice Alito’s concerns about the intrusiveness of satellite monitoring: “GPS monitoring generates a precise, comprehensive record of a person’s public movements that reflects a wealth of detail about her familial, political, professional, religious, and sexual associations.” 13 Id. at 955. Thus, satellite monitoring invites the State into the subject’s world twenty-four hours per day, seven days per week, and it provides the State with a precise view of her intimate habits, whether she is in public or not. If we are not careful about and cognizant of this fact, “the Government’s unrestrained power to assemble data that reveal private aspects of identity is susceptible to abuse” and “may ‘alter the relationship between citizen and government in a way that is inimical to democratic society.’ ” Id. at 956 (quoting United States v. Cuevas-Perez, 640 F.3d 272, 285 (7th Cir.2011) (Flaum, J., concurring)).
Although decided under the rubric of the Fourth Amendment, Jones is nevertheless instructive here. As Justice Alito and Justice Sotomayor incisively observed, the very concept of what we as citizens view as private is called into question by technology which facilitates unprecedented oversight of our lives. More importantly, at issue in this case is not just the tracking of individuals for a period of time while they are being investigated for a specific crime — as with a Fourth Amendment search — but the statutorily mandated monitoring of certain individuals for as long as they live with no ability to *519have it removed. See Osborn, 385 U.S. at 343, 87 S.Ct. 429 (Douglas, J., dissenting) (“These examples ... demonstrate an alarming trend whereby the privacy and dignity of our citizens is being whittled away by sometimes imperceptible steps. Taken individually, each step may be of little consequence. But when viewed as a whole, there begins to emerge a society quite unlike any we have seen — a society in which government may intrude into the secret regions of man’s life at will.”); United States v. Pineda-Moreno, 617 F.3d 1120, 1124 (9th Cir.2010) (Kozinski, J., dissenting from the denial of rehearing en banc) (“By holding that this kind of surveillance doesn’t impair an individual’s reasonable expectation of privacy, the panel hands the government the power to track the movements of every one of us, every day of our lives.”).
I therefore conclude that the right of an individual to be free from the government’s permanent, continuous tracking of her movements is easily encompassed by the larger protection of liberty and personal privacy accorded by the Constitution. As our history of protestations on government intrusion from Blackstone to Jones illustrates, our Constitution was designed to guarantee a certain freedom from government interference in the day-to-day order of our lives which lies at the heart of a free society. Accordingly, I believe neither liberty nor justice would exist if the government could, without sufficient justification, constantly monitor the precise location of an individual twenty-four hours a day until she dies. In my opinion, safeguarding against this Orwellian nightmare14 falls squarely within the ambit of fundamental precepts embraced by the drafters of the Constitution. I would therefore hold that Dykes has a fundamental right to be free from the permanent, continuous tracking of her movements which the State may only infringe upon where it demonstrates the statute at issue is narrowly tailored to serve a compelling interest.
*520Before progressing to the second portion of the analysis, I question whether the majority’s holding that the statute implicates “a protected liberty interest” is meaningfully different from my conclusion that it implicates a fundamental right or whether it is just an exercise in semantics. The issue is whether the interest/right is fundamental and in my opinion, a general liberty interest in being free from permanent, unwarranted government interference is “deeply rooted in this Nation’s history and tradition, and implicit in the concept of ordered liberty, such that neither liberty nor justice would exist if they were sacrificed.” Glucksberg, 521 U.S. at 721, 117 S.Ct. 2258. Unpalatable though it may be to recognize that persons guilty of sex crimes against children have fundamental rights, the Constitution was not designed to protect only the rights of people we like. See Communist Party of U.S. v. Subversive Activities Control Bd., 367 U.S. 1, 190, 81 S.Ct. 1357, 6 L.Ed.2d 625 (1961) (Douglas, J., dissenting) (“Our Constitution protects all minorities, no matter how despised they are.”). Constant, unjustified government intrusions in the lives of an individual are the types of tyrannical acts the Founding Fathers sought to protect against when establishing our nation. I therefore believe even under the majority’s iteration of the interest at stake, that interest is fundamental and the statute must be evaluated under a strict scrutiny analysis.15 Flores, 507 U.S. at 302, 113 S.Ct. 1439 (1993) (holding that substantive due process “forbids the government to infringe certain ‘fundamental’ liberty interests at all, no matter what process is provided, unless the infringement is narrowly tailored to serve a compelling state interest”); Luckabaugh, 351 S.C. at 140, 568 S.E.2d at 347 (2002) (acknowledging that the constitutionality of a statute which implicated the defendant’s “liberty interest from bodily restraint” should be analyzed under strict scrutiny).
*521Accordingly, I proceed to the consideration of whether section 23-3-540(0) is narrowly tailored to serve a compelling state interest — thus surviving strict scrutiny — and conclude it is not. One cannot “minimize the importance and fundamental nature of [an individual’s liberty interest]. But, as our cases hold, this right may, in circumstances where the government’s interest is sufficiently weighty, be subordinated to the greater needs of society.” United States v. Salerno, 481 U.S. 739, 750-51, 107 S.Ct. 2095, 95 L.Ed.2d 697 (1987). Dykes concedes that protecting the public from sex offenders who pose a high risk of reoffending is a compelling state interest; nevertheless, she steadfastly maintains, and I agree, that protecting the public from those who have a low risk of reoffending is not.
It is beyond question that “[s]ex offenders are a serious threat in this Nation.” McKune v. Lile, 536 U.S. 24, 32, 122 S.Ct. 2017, 153 L.Ed.2d 47 (2002). In fact, “the victims of sexual assault are most often juveniles,” and “[w]hen convicted sex offenders reenter society, they are much more likely than any other type of offender to be rearrested for a new rape or sexual assault.” Id. at 32-33, 122 S.Ct. 2017. Thus, the General Assembly noted “[statistics show that sex offenders often pose a high risk of re-offending,” S.C.Code Ann. § 23-3-400 (2007), prompting it to enact provisions “to protect the public from those sex offenders who may re-offend,” State v. Walls, 348 S.C. 26, 31, 558 S.E.2d 524, 526 (2002). Accordingly, I recognize Dykes’ status as a convicted sex offender is relevant to the analysis. However, any infringement which is substantially justified by the possibility that an individual may reoffend — without any actual consideration of her likelihood to reoffend — belies a conclusion that the statute is narrowly tailored. Monitoring sex offenders who pose a low risk of reoffending for the rest of their lives is not “sufficiently weighty” such that the subject’s liberty interest in being free from government monitoring must be “subordinated to the greater needs of society.” Salerno, 481 U.S. at 750-51, 107 S.Ct. 2095.
I therefore find that requiring Dykes to submit to satellite monitoring for the rest of her life without an assessment of her risk of reoffending violates her substantive due process rights. To paraphrase Blackstone, section 23-3-540(C)’s ap*522plication to Dykes has the potential to decrease her natural liberty without any attendant increase in overall civil liberty. Accordingly, I would hold that subsection (C) of 23-3-540 is unconstitutional and must be stricken from the statute.
BEATTY, J., concurs.

. I question whether Dykes would even have standing to challenge subsection (H). The constitutional minimum of standing requires the showing of "an injury in fact — an invasion of a legally protected interest which is (a) concrete and particularized, and (b) actual or imminent, not conjectural or hypothetical,” a causal connection between the injury and the challenged action, and evidence that the injury will be redressed by a favorable decision. Sea Pines Ass'n for Prot. of Wildlife, Inc. v. S.C. Dept. of Natural Res., 345 S.C. 594, 601, 550 S.E.2d 287, 291 (2001) (quoting Lujan v. Defenders of Wildlife, 504 U.S. 555, 560, 112 S.Ct. 2130, 119 L.Ed.2d 351 (1992) (internal quotations and citations omitted)). Here, Dykes would fail the initial inquiry because she cannot demonstrate any particularized, imminent injury. Subsection (H) allows a person to petition the court for release from electronic monitoring "[tjen years from the date the person begins to be electronically monitored.” Dykes was ordered to begin GPS monitoring on April 22, 2010 and would therefore not be eligible to avail herself of this provision until 2018. Any claim that she suffered an injury under subsection (H) would be speculative at this point.


. The majority in Poe did not reach the substantive issue involved because it found the case to be nonjusticiable. Poe, 367 U.S. at 507-09, 81 S.Ct. 1752.


. In Jones, the monitor placed on the underside of Jones’s car constantly tracked the car's movements over a four-week period without his knowledge. 132 S.Ct. at 947. The majority’s contention to the contrary, Justice Alito noted there is no eighteenth century analogue to this type of investigation, because that "would have required either a gigantic coach, a very tiny constable, or both — not to mention a constable with incredible fortitude and patience.” Id. at 958 (Alito, J., concurring).


. Justice Alito's concurrence was joined by three other members of the Court, Justice Ginsburg, Justice Breyer, and Justice Kagan. After noting she shared the same concerns as Justice Alito, Justice Sotomayor wrote that "[rjesolution of these difficult questions ... is unnecessary” at this time because the majority’s trespass theory was dispositive of the case. Jones, 132 S.Ct. at 957 (Sotomayor, J., concurring).


. George Orwell's novel 1984 increasingly appears less of a dystopian fantasy and more a cautionary tale:
There was of course no way of knowing whether you were being watched at any given moment. How often, or on what system, the Thought Police plugged in on any individual wire was guesswork. It was even conceivable that they watched everybody all the time.
George Orwell, 1984 6 (1949).


. I note as well my disagreement with the majority's assertion that merely because it is civil in nature, rather than criminal, the statute does not implicate a fundamental right. Whether a statute is characterized as civil or criminal is immaterial to this analysis and certainly not dispositive. See Luckabaugh, 351 S.C. at 135-140, 568 S.E.2d at 344— 347 (recognizing that although the Sexually Violent Predator Act is civil and non-punitive in nature, it nevertheless infringes the "fundamental right to liberty, free from bodily restraint”).